Dear Honorable Floyd,
The Attorney General has received your request for an official opinion asking, in effect:
 What vote is required before the Board of Regents of Seminole Junior College may meet in executive session?
Seminole Junior College is established and made a part of the Oklahoma State System of Higher Education by the provisions of 70 O.S. 4423
(1984), and subparagraph C of that section creates the Board of Regents for the College. Your question involves the application of the Oklahoma Open Meeting Act, codified at 25 O.S. 301 et seq. (1981), as amended, to meetings of the Board of Regents. Specifically, your question is concerned with the applicability of 25 O.S. 307 of that Act, which requires a vote of the majority of a quorum of the members present in order for that body to meet in executive session.
The Open Meeting Act defines a "public body" to include "boards of public and higher education." 25 O.S. 304 (1984). It is well settled that in examining the meaning of a statute, there is no room for construction or provision for further inquiry when the Legislature plainly expresses its intent. Hughes Drilling Co. v. Morgan, 648 P.2d 32 (Okla. 1982). Clearly, then, on its face the Open Meeting Act is applicable to the Board of Regents of Seminole Junior College. See, 70 O.S. 4423, supra.
As you note in the information accompanying your opinion request, within the Oklahoma Constitution and/or enabling statutes of some public bodies there may arguably exist some exceptions to the general applicability of the Open Meeting Act. See, e.g., Okla. Const. ArticleXIII-B. However, we find no such exception with regard to the Board of Regents of Seminole Junior College.
It is, therefore, the official opinion of the Attorney General that theprovisions of the Open Meeting Act, including those providing for amajority vote of a quorum of the members present for meetings inexecutive session, are applicable to the Board of Regents of SeminoleJunior College. 25 O.S. 307 (1981); 70 O.S. 4423 (1984).
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
SUSAN BRIMER AGOSTA, ASSISTANT ATTORNEY GENERAL DEPUTY CHIEF, CIVIL DIVISION